Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racz et al. (US20210038883A1; hereinafter known as “Racz”). 
Regarding claim 1, Racz teaches an electrochemical system for a cochlear implant, the electrochemical system comprising (See Racz [0044] Figure 3 and Figure 5 also see [0116], used for electrochemical sensing and [0159]): 
a microsensor attached to an electrode array of the cochlear implant, the microsensor configured to be put in contact with a cochlear fluid (See Racz abstract, microelectrode with electrochemical sensing properties see [0140]), the microsensor comprising: 
a working electrode comprising a carbon microfiber (See Racz [0039], carbon tubes) with a diameter of 5 micron to 10 micron (See Racz [0123], working electrode, and [0034]); 
a reference electrode comprising an Ag/AgCl wire with a diameter of 10 micron to 100 micron (See Racz [0123], reference electrode Ag/AgCl, [0034]); and 
a counter electrode comprising a platinum wire with a diameter of 10 micron to 100 micron (See Racz [0123], counter electrode platinum, [0034]); 
an electrochemical stimulator/analyzer, the electrochemical stimulator/analyzer (See Racz abstract) configured to measure electrochemical responses from the microsensor (See Racz [0071], configured for electrochemical sensing and [0129]); and 
an array of electrically conductive connectors (See Racz [0134], microelectrode array), the microsensor connected to the electrochemical stimulator/analyzer via the array of electrically conductive connectors (See Racz [0134], microelectrode array with multielectrode array),  
wherein the electrochemical system is configured to measure the corticosteroid concentration in the cochlear fluid (See Racz [0160], measure various substances in subject).
Regarding claim 2, Racz teaches a microsensor attached to an electrode array of the cochlear implant (See Racz [0134] and Figure 2); the microsensor configured to be put in contact with a cochlear fluid, the microsensor comprising (See Racz [0044] Figure 3 and Figure 5 also see [0116], used for electrochemical sensing and [0159]): 
a working electrode (See Racz abstract, microelectrode with electrochemical sensing properties see [0140]); 
a reference electrode (See Racz [0123], reference electrode Ag/AgCl); and 
a counter electrode (See Racz [0123], counter electrode platinum); 
an electrochemical stimulator/analyzer (See Racz abstract), the electrochemical stimulator/analyzer configured to measure an electrochemical response from the microsensor (See Racz [0071], configured for electrochemical sensing and [0129]); and 
an array of electrically conductive connectors (See Racz [0134], microelectrode array), the microsensor connected to the electrochemical stimulator/analyzer via the array of electrically conductive connectors (See Racz [0134], microelectrode array with multielectrode array), 	wherein the electrochemical system is configured to measure the corticosteroid concentration in the cochlear fluid (See Racz [0160], measure various substances in subject).
Regarding claim 3, Racz teaches comprising a processing unit coupled with the electrochemical stimulator/analyzer (See Figure 3 also see [0079], a processor connected to a microelectrode array), the processing unit comprising: 
at least one processor; and at least one memory coupled to the at least one processor (See Racz Figure 3 the processor connected to a rive readout also see [0080), the at least one memory storing executable instructions to urge the at least one processor to: 
receive the measured electrochemical response from the electrochemical stimulator/analyzer (See Racz [0080] and Figure 3); 
receive a calibration relationship between a peak current of the measured electrochemical response (See Racz abstract [0031-0033], integrated circuit capable of control pattern of stimulation current) and the corticosteroid concentration in the cochlear fluid (See Racz [0055], control supply current of other drug delivered or biomarkers); and calculate the corticosteroid concentration in the cochlear fluid based at least in part on the measured electrochemical response utilizing the received calibration relationship between a peak current of the measured electrochemical response and the corticosteroid concentration in the cochlear fluid (See Racz [0055-0056], control supply current of other drug delivered or biomarkers, also see [0031-0033] control of stimulation current also see [0046]).
Regarding claim 4, Racz teaches the working electrode comprises a carbon microfiber with a diameter of 5 micron to 10 micron (See Racz [0039], carbon tubes, See Racz [0123], working electrode);
 the reference electrode comprises an Ag/AgCl wire with a diameter of 10 micron to 100 micron (See Racz [0123], reference electrode Ag/AgCl, [0034]), and the counter electrode comprises a platinum wire with a diameter of 10 micron to 100 micron (See Racz [0123], counter electrode platinum, [0034]).
Regarding claim 5, Racz teaches the microsensor further comprises a holding member holding the working electrode, the reference electrode, and the counter electrode (See Racz Figure 7), the holding member comprising a septum made of a resiliently flexible material, a first portion of each of the working electrode, the reference electrode, and the counter electrode penetrated into and positioned within the septum, a second portion of each of the working electrode, the reference electrode, and the counter electrode extended out of the septum (See Racz Figure 7 and see [0093], the holder has electrodes while the second portion is extended out).
Regarding claim 6, Racz teaches the second portion of each of the working electrode, the reference electrode, and the counter electrode extends out of the septum by a length of 50 micron to 500 micron (See Racz [0041], microelectrodes are at least 500).
Regarding claim 7, Racz teaches the working electrode (See Racz [0123], working electrode, and [0034]) further comprises a steel wire (See Racz [0099], conducting material can metal or alloy), a first end of the steel wire penetrated into and disposed within the septum and a second opposing end of the steel wire attached to the carbon microfiber (See Racz Figure 4, and see [0099] and [0039], alloy wire and carbon tube).
Regarding claim 8, Racz teaches the steel wire comprises a wire with a diameter of 10 micron to 200 micron (See Racz [0034]).
Regarding claim 9, Racz teaches the resiliently flexible material comprises at least one of pure silicone, pure silicone laminated to polytetrafluoroethylene (PTFE), and pure silicone sandwiched between two layers of PTFE (See Racz [0083], is made of flexible polymer silicone and PTFE is a polymer). 
Regarding claim 10, Racz teaches the electrode array of the cochlear implant (See Racz Figure 4, micro-electrode array used in the implant) comprises: an elongated lead (See Racz Figure 4 and lead [0116]), the elongated lead made of a resiliently flexible material configured to be inserted into cochlea of an implantee (See Racz Figure 4 and [0057], mechanically tubular body carrying the micro-electrode), an inner surface of the elongated lead adapted to be positioned at a surface of the modiolus of the cochlea following insertion of the electrode array (See Racz Figure 4 600 is coiled); and a plurality of electrodes supported within the elongated lead, a contact surface of each electrode of the plurality of electrodes aligned with the inner surface of the elongated lead, wherein the microsensor is attached to an opposing outer surface of the elongated lead (See Racz Figure 4 and [0084], 601 has microelectrodes 104).
 Regarding claim 11, Racz teaches the microsensor further comprises a holding member holding the working electrode, the reference electrode, and the counter electrode (See Racz Figure 7), the holding member comprising a septum made of a resiliently flexible material, a first portion of each of the working electrode, the reference electrode, and the counter electrode penetrated into and positioned within the septum, a second portion of each of the working electrode, the reference electrode, and the counter electrode extended out of the septum (See Racz Figure 7 and see [0093], the holder has electrodes while the second portion is extended out).
Regarding claim 12, Racz teaches the holding member comprises a cylindrical septum made of at least one of pure silicone, pure silicone laminated to polytetrafluoroethylene (PTFE), and pure silicone sandwiched between two layers of PTFE (See Racz [0083], the body is made of a flexible polymer, silicones and PTFE are polymers), a first base end of the cylindrical septum attached to the opposing outer surface of the elongated lead (See Racz Figure 4 has long lead), and the second portion of each of the working electrode, the reference electrode, and the counter electrode extends out of an opposing second base end of the cylindrical septum (See Racz Figure 4 lead consists of electrodes 104 and is taken out of the other end of body).
Regarding claim 13, Racz teaches the second portion of each of the working electrode, the reference electrode, and the counter electrode extends out of opposing second base end of the cylindrical septum by a length of 50 micron to 5000 micron (See Racz [0041], microelectrodes are at least 500).
Regarding claim 14, Racz teaches the working electrode comprises a carbon microfiber with a diameter of 5 micron to 10 micron (See Racz [0123], working electrode, and [0034], See Racz [0039], carbon tubes); the reference electrode comprises an Ag/AgCl wire with a diameter of 10 micron to 200 micron (See Racz [0123], reference electrode Ag/AgCl, [0034]), and the counter electrode comprises a platinum wire with a diameter of 10 micron to 200 micron (See Racz [0123], counter electrode platinum, [0034]).
Regarding claim 15, Racz teaches each electrode of the plurality of electrodes is connected to an implanted stimulator/receiver unit of the cochlear implant via at least two conductive wires (See Racz Figure 3 also see [0079], a processor connected to a microelectrode array), the at least two conductive wires extended along and disposed within the elongated lead, and the array of electrically conductive connectors extended along and disposed within the elongated lead (See Racz Figure 4 and [0104]).
Regarding claim 16, Racz teaches the electrochemical responses from the microsensor comprise differential pulse voltammetry diagrams measured at a step potential between 1 mV and 30 mV (See Racz [0115], 1.5mV), a pulse time between 1 ms and 30 ms, and a pulse amplitude between 10 mV and 500 mV (See Racz [0129], 100mV 1-500 seconds).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791